      Case 1:19-cv-00192-DLB Document 1-11 Filed 01/18/19 Page 1 of 1




                                     BnP VENTURES, LLC

                              ARTICLES OF ORGANIZATION


       The undersigned, with the intention of creating a Maryland Limited Liability Company files

the following Articles of Organization:

       1.     The name of the limited liability company is BnP Ventures, LLC.

       2.     The purpose for which the limited liability company is filed is as follows: to engage

               in any lawful activity including but not limited to owning marine equipment and

               operate a marine business, and to do all things necessary, convenient, or incidental to

               those purposes .

       3.      The address of the limited liability company in Maryland is 7722 Briarstone Court,

               Ellicott City, MD 21043.

       4.      The resident agent of the limited liability company in Maryland is Todd D. Lochner,

               Lochner Law Firm, P.C., 91 Main Street, 4th Floor, Annapolis, Maryland 21401.




                                                        a~
                                                      T~Lochner~
                                                                                        ~
Authorized Person                                     Resident Agent


Return to:

Lochner Law Firm, P.C.
91 Main Street
4th Floor
Annapolis, MD 21401




                                                                                                         Exhibit J
